EXHIBIT 10.20
FIRST AMENDMENT
TO THE
COMMUNITY BANK OF TRI-COUNTY
SALARY CONTINUATION AGREEMENT
DATED SEPTEMBER 6, 2003
FOR
MICHAEL L. MIDDLETON
          THIS FIRST AMENDMENT is adopted this December 22, 2008, by and between
Community Bank of Tri-County, a state-chartered commercial bank located in
Waldorf, Maryland (the “Company”) and Michael L. Middleton (the “Executive”).
          The Company and the Executive executed the Salary Continuation
Agreement on September 6, 2003, effective March 28, 2003 (the “Agreement”).
          The undersigned hereby amend the Agreement for the purpose of bring
the Agreement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended. Therefore, the following changes shall be made:
          Section 1.1 of the Agreement shall be deleted in its entirety and
replaced with the following:
1.1 “Change in Control” The term “Change in Control” means a “change in
ownership,” “change in effective control” or “change in in the ownership of a
substantial portion of assets,” as such terms are defined for purposes of
Section 409A of the Code and regulations thereunder.
          Section 1.4 of the Agreement shall be deleted in its entirety and
replaced with the following:
1.4 “Disability” means the Executive’s (i) inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or
(ii) receipt of disability benefits for a period of three (3) months under an
accident and health plan of the employer by reason of the participant’s
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
          Section 1.11 of the Agreement shall be deleted in its entirety and
replaced with the following:

1.11   “Separation from Service” means the termination of the Executive’s
employment with the Company for reasons other than death. Whether a Separation
from Service

1



--------------------------------------------------------------------------------



 



    takes place shall determined in accordance with Section 409A of the Code and
the regulations thereunder and based on the facts and circumstances surrounding
the termination of the Executive’s employment and whether the Company and the
Executive intended for the Executive to provide significant services for the
Company following such termination. A termination of employment will not be
considered a Separation from Service if:

  (a)   the Executive continues to provide services as an employee of the
Company at an annual rate that is twenty percent (20%) or more of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Company in a capacity other than as an
employee of the Company at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period)..

          Sections 2.1, 2.1.2, 2.2, 2.3, and 2.4 of the Agreement are amended by
deleting the phrase “Termination of Employment” and replacing it with the phrase
“Separation from Service” in each place it appears.
          Section 2.5 of the Agreement shall be deleted in its entirety and
replaced with the following:

2.5   Restriction on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a “Specified
Employee” at Separation from Service under such procedures as established by the
Company in accordance with Section 409A of the Code, benefit distributions that
are made upon Separation from Service may not commence earlier than six
(6) months after the date of such Separation from Service. Therefore, in the
event this Section 2.5 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six months following
the Separation from Service shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Separation from
Service. All subsequent distributions shall be paid in the manner specified
under this Article II of the Plan with respect to the applicable benefit.

2



--------------------------------------------------------------------------------



 



    New Sections 2.6 and 2.7 shall be added to the Agreement to read as follows:

2.6   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the amount which the Company has accrued with respect to the
obligations described in this Article 2, a distribution shall be made as soon as
is administratively practicable following the discovery of the plan failure.  
2.7   Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits distributable under Sections 2.2 and 2.3, be made at least
twelve (12) months prior to the first scheduled distribution;     (c)   must,
for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and     (d)   must take
effect not less than twelve (12) months after the amendment is made.

          Article 7 of the Agreement shall be deleted in its entirety and
replaced with the following:
Article 7
Amendments and Termination

7.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Executive. However, the Company may unilaterally
amend this Agreement to conform to written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.   7.2   Plan Termination
Generally. This Agreement may be terminated only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform to written directives to the Company from its auditors
or banking regulators or to comply with legislative or tax law, including
without limitation Section 409A of the Code and any and all regulations and
guidance promulgated thereunder. The benefit shall be frozen as of the date the
Agreement is terminated. Except as provided in Section 7.3, the termination of
this Agreement shall

3



--------------------------------------------------------------------------------



 



    not cause a distribution of benefits under this Agreement. Rather, upon such
termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.   7.3   Plan Terminations Under
Section 409A. Notwithstanding anything to the contrary in Section 7.2, if the
Company terminates this Agreement in the following circumstances:

  (a)   Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;     (b)   Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Executive’s gross income in the latest of (i) the calendar year
in which the Agreement terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practical; or    
(c)   Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;     the
Company may distribute the amount which the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.     A new Section 8.10 shall be added to the Agreement to read as
follows:

8.10   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

4



--------------------------------------------------------------------------------



 



          IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent
to this First Amendment.

                 
Executive:
      Community Bank of Tri-County
 
               
/s/ Michael L. Middleton
      By   /s/ William J. Pasenelli    
 
         
 
    Michael L. Middleton       Title   Chief Financial Officer and Executive
Vice President                
 
   

5